[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING ON MOTION TO DISMISS
On October 22, 1996, defendant filed a Motion For Speedy Retrial claiming his case had not been retried since being restored to the docket on October 19, 1995. On November 21, 1996, defendant filed a Motion to Dismiss pursuant to Practice Book § 956.
Although the Court has not yet been able to obtain all the transcripts documenting continuances in this matter, the court has identified certain excludable time periods pursuant to Practice Book § 956C such that the Motion to Dismiss is hereby denied. At least the following time periods are excludable:
1. Sixteen (16) days from February 6, 1996 to February 22, 1996 necessitated by the court order transferring this case from G.A. #5 in Derby to G.A. #22 in Milford. P. B. § 956C(j);
2. Thirty (30) days from April 24, 1996 during which certain motions heard by Judge Skolnick were under advisement. P. B. § 956C(4) and (5); and
3. Twenty-one (21) days from July 18, 1996 to August 8, 1996 at defendant's request to obtain counsel P. B. § 956C (g).
So ordered.
SEQUINO, J. CT Page 210